[Cite as State ex rel. Wolfe v. Ohio Adult Parole Auth., 2016-Ohio-1554.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State ex. rel. Javelen Wolfe,                           :

                 Relator,                               :

v.                                                      :                      No. 15AP-1118

Ohio Adult Parole Authority,                            :                   (REGULAR CALENDAR)

                 Respondent.                            :



                                            D E C I S I O N

                                       Rendered on April 14, 2016


                 Javelen Wolfe, pro se.

                                    IN MANDAMUS
                      ON OBJECTION TO THE MAGISTRATE'S DECISION


TYACK, J.
        {¶ 1} Javelen Wolfe has filed an action in mandamus, seeking a writ to compel
the Ohio Adult Parole Authority to grant him a hearing based on criteria contained in R.C.
2967.03. He asks that the hearing also honor Equal Protection of Law under the Fifth
Amendment to the U.S. Constitution.
        {¶ 2} In accordance with Loc.R. 13 of the Tenth Appellate District, the case was
referred to a magistrate to conduct appropriate proceedings. The magistrate issued a
magistrate's decision, appended hereto, which noted that Wolfe had not deposited the
required filing fee or filed documents seeking a waiver of the filing fee. The magistrate's
decision also indicated that Wolfe had not sufficiently identified or described four other
filings he initiated in various Ohio courts. As a result, the magistrate recommended that
we dismiss this action in mandamus.
No. 15AP-1118                                                                             2

       {¶ 3} Wolfe filed an objection to the magistrate's decision in which he claimed
that he had forwarded the necessary documents about the filing fee, apparently after filing
the case but before the magistrate issued his magistrate's decision. He acknowledged that
he did not fully comply with R.C. 2969.25(A)(1), (2), (3), and (4).
       {¶ 4} Wolfe seems to indicate that Ohio courts have not complained about his
noncompliance with the statutory section before now, so his noncompliance should be
overlooked.
       {¶ 5} The magistrate's decision correctly sets forth the pertinent facts, especially
with regard to R.C. 2969.25(A)(1), (2), (3), and (4). We therefore overrule Wolfe's
objection to the magistrate's decision and adopt the findings of fact and conclusions of law
contained in the magistrate's decision.
       {¶ 6} As a result, we dismiss this action in mandamus.
                                                    Objection overruled; Action dismissed.

                           BROWN and BRUNNER, JJ., concur.

                                   _______________
No. 15AP-1118                                                                           3

                                     APPENDIX
                         IN THE COURT OF APPEALS OF OHIO

                               TENTH APPELLATE DISTRICT

State ex rel. Javelen Wolfe,                 :

              Relator,                       :

v.                                           :                   No. 15AP-1118

Ohio Adult Parole Authority,                 :              (REGULAR CALENDAR)

              Respondent.                    :



                          MAGISTRATE'S DECISION

                               Rendered on December 30, 2015


              Javelen Wolfe, pro se.


                                    IN MANDAMUS
                               ON SUA SPONTE DISMISSAL

       {¶ 7} In this original action, relator, Javelen Wolfe, an inmate of the Hocking
Correctional Facility, filed this original action requesting that a writ of mandamus issue
against respondent, Ohio Adult Parole Authority.
Findings of Fact:
       {¶ 8} 1. On December 14, 2015, relator, an inmate of the Hocking Correctional
Facility, filed this original action requesting that a writ of mandamus issue against
respondent.
       {¶ 9} 2. Relator has not deposited with the clerk of this court the monetary sum
required as security for the payment of cost. See Loc.R. 13(B) of the Tenth District Court
of Appeals.
No. 15AP-1118                                                                                   4

       {¶ 10} 3. Relator has not filed an affidavit that he is seeking a waiver of the pre-
payment of this court's full filing fees and an affidavit of indigency as provided by R.C.
2969.25(C).
       {¶ 11} 4. Relator has not filed a statement that sets forth the balance in his inmate
account for each of the preceding six months, as certified by the institutional cashier, as
provided by R.C. 2969.25(C)(1).
       {¶ 12} 5. Relator did file with this court a document captioned "Affidavit For Filing
Other Civil Actions." The affidavit was executed by relator on December 3, 2015. The
body of the affidavit states in its entirety:
               I, Javelen Wolfe, do solemnly swear that I have filed the only
               listed Civil Action(s) in the previous five years.

               (1.) 2014-00838 (Court of Claims)

               (2.) 2013-00058 (Court of Claims)

               (3.) 2015-26627 (Montgomery County)

               (4.) 2015-1903 (Supreme Court)

       {¶ 13} The affidavit does not give a brief description of the nature of each of the
four actions listed as provided by R.C. 2969.25(A)(1).
       {¶ 14} The affidavit does not give the case name of each of the four actions listed as
provided by R.C. 2969.25(A)(2).
       {¶ 15} The affidavit does not give the name of each party to the actions listed as
provided by R.C. 2969.25(A)(3).
       {¶ 16} The affidavit does not give the outcome of each of the actions listed or any of
the other information as provided by R.C. 2969.25(A)(4).
Conclusions of Law:
       {¶ 17} It is the magistrate's decision that this court sua sponte dismiss this action.
               R.C. 2969.25 provides:
               (A) At the time that an inmate commences a civil action or
               appeal against a government entity or employee, the inmate
               shall file with the court an affidavit that contains a
               description of each civil action or appeal of a civil action that
               the inmate has filed in the previous five years in any state or
No. 15AP-1118                                                                            5

             federal court. The affidavit shall include all of the following
             for each of those civil actions or appeals:

             (1) A brief description of the nature of the civil action or
             appeal;
             (2) The case name, case number, and the court in which the
             civil action or appeal was brought;

             (3) The name of each party to the civil action or appeal;

             (4) The outcome of the civil action or appeal, including
             whether the court dismissed the civil action or appeal as
             frivolous or malicious under state or federal law or rule of
             court, whether the court made an award against the inmate
             or the inmate’s counsel of record for frivolous conduct under
             section 2323.51 of the Revised Code, another statute, or a
             rule of court, and, if the court so dismissed the action or
             appeal or made an award of that nature, the date of the final
             order affirming the dismissal or award.

             ***

             (C) If an inmate who files a civil action or appeal against a
             government entity or employee seeks a waiver of the
             prepayment of the full filing fees assessed by the court in
             which the action or appeal is filed, the inmate shall file with
             the complaint or notice of appeal an affidavit that the inmate
             is seeking a waiver of the prepayment of the court’s full filing
             fees and an affidavit of indigency. The affidavit of waiver and
             the affidavit of indigency shall contain all of the following:

             (1) A statement that sets forth the balance in the inmate
             account of the inmate for each of the preceding six months,
             as certified by the institutional cashier;

             (2) A statement that sets forth all other cash and things of
             value owned by the inmate at that time.

      {¶ 18} Here, by failing to file an affidavit of waiver and an affidavit of indigency
and a statement that sets forth the balance in his inmate account for each of the preceding
six months, as certified by the institutional cashier, relator has failed to satisfy the
mandatory filing requirements set forth at R.C. 2969.25(C) and, thus, this court must
dismiss this action. Fuqua v. Williams, 100 Ohio St. 3d 211, 2003-Ohio-5533; Hawkins v.
S. Ohio Corr. Facility, 102 Ohio St. 3d 299, 2004-Ohio-2893.
No. 15AP-1118                                                                                6

       {¶ 19} Moreover, relator's affidavit captioned "Affidavit For Filing Other Civil
Actions," fails to satisfy the mandatory filing requirements set forth at R.C. 2969.25(A).
Thus, this court must dismiss this action on that basis also. Id.
       {¶ 20} Accordingly, for all the above reasons, it is the magistrate's decision that this
court sua sponte dismiss this action.


                                               /S/ MAGISTRATE
                                               KENNETH W. MACKE


                              NOTICE TO THE PARTIES

              Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
              error on appeal the court's adoption of any factual finding or
              legal conclusion, whether or not specifically designated as a
              finding of fact or conclusion of law under Civ.R.
              53(D)(3)(a)(ii), unless the party timely and specifically objects
              to that factual finding or legal conclusion as required by Civ.R.
              53(D)(3)(b).